Citation Nr: 1310717	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 2002.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a notice of disagreement (NOD) with these determinations in August 2003, and timely perfected her appeal in January 2004.

In June 2006, January 2010, April 2011, August 2011, and October 2012, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters.

The Board notes that the appeal originally included the claims of service connection for right knee and left knee strains.  The RO granted service connection for these disabilities in a January 2013 rating decision.  These decisions constitute a full grant of benefits.  Therefore, the claims of service connection for right knee and left knee strains are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In accordance with the October 2012 remand, the Veteran was scheduled for a November 2012 VA examination to assess her headaches and low back conditions.  In the VA examination report, the examiner noted that the Veteran now nor ever had been diagnosed with headache or thoracolumbar spine (back) conditions.  However, in a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the November 2009 VA examiner diagnosed the Veteran with a lumbosacral spine strain.  Additionally, the August 2010 VA examiner diagnosed the Veteran with tension headaches and a low back strain.  Thus, notwithstanding the November 2012 VA examiner's findings of a lack of current disabilities, the Board finds that sufficient evidence exists to indicate that the Veteran has tension headaches and a lumbosacral spine strain that may be associated with in-service incidents, thus, triggering the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Additionally, the Board points out that the October 2012 remand language instructed the examiner to provide an explanation if a requested diagnosis or opinion could not be rendered; however, an explanation was not provided.  Stegall v. West, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Further, the VA examiner failed to review and discuss pertinent service treatment records that document complaints of headaches, and in-service incidents of back and coccyx injuries and pain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Specifically, the examiner did not discuss the February 1990 service treatment record where the Veteran complained of a headache or the April 1990 report where she was evaluated for headaches.  Additionally, the July 1992 record showed complaints of left lower back pain, and on examination she had left lower quadrant tenderness.  The assessment was a urinary tract infection (UTI).  In August 1996 the Veteran complained of low back pain of nine months duration.  On physical examination, straight leg raises caused her pain; however, x-rays revealed no abnormality.  The assessment was mechanical low back pain.  Lastly, a February 1999 record showed that the Veteran fell one month earlier and landed on her tailbone, and the assessment was coccyxdynia, status post fall.  

Lastly, the examiner failed to give an etiology opinion as to the Veteran's previously diagnosed headaches and lumbosacral spine strain.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As such, the examination report is not adequate for rating purposes, and these matters must be remanded.  See 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The Board is without medical expertise to determine if the Veteran has diagnoses of tension headaches and a lumbosacral strain that are related to an in-service incident, disease, or injury.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, new VA examinations and opinions are necessary in order to address the Veteran's contentions and reconcile all opinions and treatment diagnoses stated in reference to the Veteran's claims of service connection for tension headaches and a low back strain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) Schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of a low back condition, to include a lumbosacral spine strain.  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any low back condition found to be present, to include a lumbosacral spine strain.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current low back condition had its onset in service or is related to any in-service disease, event, or injury.

In offering this opinion, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records (July 1992, August 1996, and February 1999 records noted back and coccyx pain); the November 2009, August 2010, and November 2012 VA examination reports; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If a requested diagnosis or opinion cannot be rendered, the examiner should explain why.

2) Additionally, schedule the Veteran for a VA examination to assess the nature and etiology of her tension headaches.  The claims file and a copy of this remand should be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the remand have been reviewed.   All necessary tests should be conducted.

The examiner should diagnose any current headache condition, to include tension headaches.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current headache condition had its onset in service or is related to any in-service disease, event, or injury. 

In offering this opinion, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records (February and April records showing complaints of headaches); the November 2009, August 2010, and November 2012 VA examination reports; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If a requested diagnosis or opinion cannot be rendered, the examiner should explain why.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


